DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 01/21/2021 has been entered. Claims 1, 2 and 9 have been amended. Claims 1-15 remain pending in this application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 10/23/2020

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Moavenian (WO 2015/052092) (Moavenian Pub. No.: US 2016/0235582 A1 is equivalent and is cited herein), in view of Olsen et al. (Pub. No.: US 2003/0060786 A1), hereinafter Olsen.
	Regarding claim 1, Moavenian discloses (figs. 1 and 7-8) an ostomy barrier extender (flange extender 5, 6) comprising:
	A skin friendly adhesive (acrylic adhesive 7) (¶ 0061, ln. 4-7);
	A backing layer laminated on a surface of the skin friendly adhesive layer (film 10) (¶ 0069, ln. 1-3); 
	A release liner (8) laminated on an opposite surface of the skin friendly adhesive layer (¶ 0069, ln. 2-5); 
	An outer periphery (see fig. 1); 
	An inner periphery (see fig. 1); and

	Moavenian further discloses at least two separate extender pieces (see fig. 1, ¶ 0046), wherein each piece is configured to overlay a portion of the periphery of an ostomy skin barrier (flange 1) (see fig. 1, ¶ 0061, ln. 3-4). 
	Moavenian further discloses that in order to manufacture the ostomy barrier extender, the backing layer is cut (¶ 0069, ln. 1-2). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ostomy barrier extender of Moavenian such it is configured to separate and is configured as a single-piece extender which can be divided into at least two separate extender pieces by separating the ostomy barrier extender as doing so would allow for the at least two separate extender pieces of Moavenian to be formed. The use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice (see MPEP §2144.04.V.B.).
Further, while Moavenian does not disclose that the single-piece extender is “for overlaying and circumscribing around a periphery of an ostomy skin barrier”, this limitations relates to the intended use of the system, which, in this case, imparts no further limitations on the structure of the device. The proposed modification of Moavenian discussed above is capable of overlaying and circumscribing a periphery of an ostomy skin barrier and using the device for this purpose requires only routine skill in the art (See § MPEP 2114 II).
	 Moavenian fails to disclose at least one perforated feature. 
	Olsen teaches (fig. 5) a flange (2) in the same field of endeavor comprising at 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the ostomy barrier extender of Moavenian such that it comprises the perforated feature of Olsen and such that the at least two separate extender pieces are divided along the at least one perforated features. Perforations are suitable elements for guiding a user to separate two elements and providing the perforated feature such that it divides the at least two separate extender pieces would allow the at least two separate extender pieces to be formed. 
	Regarding claim 2, Moavenian further discloses (fig. 1) a split defined by a gap between two ends of the ring shaped body (see fig. 1). Further, Moavenian in view of Olsen fail teach that the perforated feature is at least one perforated line. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the perforated feature of Moavenian in view of Olsen such that it is at least one perforated line. A perforated line would allow the user to separate the extender two separate extender pieces. 
	Regarding claim 3, Moavenian in view of Olsen fail to teach that the at least one perforated feature is at least one perforated line extending from the inner periphery to the outer periphery.  
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the perforated feature of Moavenian in view of Olsen such that it is at least one perforated line extending from 
	Regarding claim 4, Moavenian fails to disclose that the at least one perforated feature is at least two perforated lines, each perforated line extending from the inner periphery to the outer periphery.  
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moavenian in view of Olsen such that the at least one perforated feature is at least two perforated lines, each perforated line extending from the inner periphery to the outer periphery. Doing so would allow the user to separate the extender two separate extender pieces.
	Regarding claim 6, Moavenian in view of Olsen fail to teach that the perforated line and the split extend on the ring shaped body at about 180 degrees from one another. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moavenian in view of Olsen such that the perforated line and the split extend on the ring shaped body at about 180 degrees from one another. Doing so would allow two identical extender pieces to be formed (see two-piece arc support of fig. 1, Moavenian). 
	Regarding claim 7, Moavenian in view of Olsen fail to teach that the two perforated lines extend on the ring shaped body at about 180 degrees from one another. 
	However, it would have been obvious to one of ordinary skill in the art before the 
	Regarding claim 13, Moavenian further discloses that the backing layer is formed of a thin urethane film (¶ 0069).
	Regarding claim 14, Moavenian in view of Olsen fail to teach that the at least one perforated feature extends through the backing layer and the skin friendly adhesive layer. 
	Olsen further teaches that the flange is configured to separate along the at least one perforated feature (¶ 0030, ln. 1-7) and therefore, the at least one perforated feature extends through all of the layers of the flange. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moavenian in view of Olsen such that the at least one perforated feature extends through the backing layer and the skin friendly adhesive layer, as suggested by Olsen. Doing so would allow the at least two extender pieces to be formed. 
	Regarding claim 15, Moavenian in view of Olsen fail to teach that the at least one perforated feature that extends through the backing layer, skin friendly adhesive layer, and the release layer.
	Olsen further teaches that the flange is configured to separate along the at least one perforated feature (¶ 0030, ln. 1-7) and therefore, the at least one perforated feature extends through all of the layers of the flange.
.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Moavenian and Olsen, as applied to claim 1 above, and further in view of Galindo (US Pat. No.: 4,219,023).
Regarding claim 5, the proposed modification of Moavenian in view of Olsen provides perforated lines extending from the inner periphery to the outer periphery. Moavenian in view of Olsen fail to teach wherein the at least one perforated feature is at least four perforated lines. 
Galindo teaches (fig. 3) an ostomy appliance (annular cushion member 24) in the same field of endeavor that comprises at least four perforated lines (40, col. 3, ln. 30-34). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one perforated feature of Moavenian in view of Olsen such that it comprises at least four perforated lines as taught by Galindo. Doing so would provide at least four separable parts that can be better customized to the needs of the user. 
Furthermore, a mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 124 USPQ 70, see MPEP § 
Regarding claim 8, Moavenian in view of Olsen and further in view of Galindo fail to teach wherein four perforated lines extend on the ring shaped body at about 90 degrees from one another. 
Galindo further teaches that the four perforated lines are at about 90 degrees from one another (see fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the four perforated lines of Moavenian in view of Olsen and Galindo such that they are about 90 degrees from one another, as taught by Galindo. Doing so would provide four equal sections of the ostomy barrier extender that can fit around the flange as desired. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moavenian and Olsen as applied to claim 1 above, and further in view of Redlich (Pub. No.: US 2009/0182293 A1). 
Regarding claim 10, Moavenian further discloses (fig. 1) that the inner periphery is circular (see fig. 1). Moavenian in view of Olsen fail to disclose that the outer periphery is a square and the square has rounded corners. 
Redlich teaches (fig. 1B) a base plate (4) in the same field of endeavor wherein the outer periphery is a square and the square has rounded corners (see fig. 1b). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer periphery of Moavenian in view of Olsen such that it is a square and the square has rounded as taught by Redlich. Doing .

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Moavenian and Olsen as applied to claim 1 above, in view of Redlich and further in view of Lykke et al. (Pub. No.: US 2010/0217215 A1), hereinafter Lykke.
	Regarding claim 9, Moavenian in view of Olsen fail to teach that the outer periphery is square and the inner periphery is square, and the square have rounded corners. 
	Redlich teaches (fig. 1b) a base plate (4) in the same field of endeavor that has an outer periphery that is square and the square has rounded corners (see fig. 1b). 
	Lykke teaches (fig. 1) a wafer (1) in the same field of endeavor wherein the inner periphery is square (¶ 0095).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moavenian in view Olsen such that the outer periphery is square and the inner periphery is square, and the square have rounded corners as taught by Redlich and Lykke. Doing so can enhance the fit of the ostomy barrier extender. Changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention is significant (see MPEP § 2144.04.IV.B.).
claim 11, Moavenian in view of Olsen fail to teach that the outer periphery is square and the inner periphery is oval, and the square has rounded corners.  
	Redlich teaches (fig. 1b) a base plate (4) in the same field of endeavor that has an outer periphery that is square and the square has rounded corners (see fig. 1b). 
	Lykke teaches (fig. 1) a wafer (1) in the same field of endeavor that has an inner periphery that be oval (¶ 0095).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moavenian and Olsen such that the outer periphery is square and the inner periphery is oval, and the square have rounded corners as taught by Redlich and Lykke. Changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention is significant (see MPEP § 2144.04.IV.B.).

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Moavenian and Olsen as applied to claim 1 above, and further in view of Moavenian (Pub. No.: US 2017/0007440 A1), hereinafter Moavenian ‘440. 
	Regarding claim 12, Moavenian in view of Olsen fail to teach that the skin friendly adhesive layer comprises hydrocolloid.
	Moavenian ‘440 teaches (fig. 1) an ostomy barrier extender (4) in the same field of endeavor wherein the skin friendly adhesive layer comprises hydrocolloid (¶ 0018, ¶ 0054). 
.

Response to Arguments
Applicant’s arguments, see page 5, filed 01/21/2021, with respect to the objections to claim 9 and claims 2, 6 and 9 rejected under 35 USC §112 have been fully considered and are persuasive in view of the amendments to the claims. The objection and 112 rejection of claims 2, 6 and 9 have been withdrawn. 
Applicant’s arguments, see pages 5-7, filed 01/21/2021, with respect to the rejection(s) of claim(s) 1-15 under 35 USC §103 have been fully considered and are persuasive in view of the amendments to the claims. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of Moavenian in view of Olsen.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        


/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781